DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “storage device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5-6 and 8-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Response to Arguments
Applicants’ arguments filed on 12/29/2021 with respect to claims 1 and 3-10 and 25-37 have been fully considered but they are not persuasive. New claim 11-14 will be addressed in this Office Action.
In re page 6, Applicants state that “The Examiner invoked 35 U.S.C. §112(f) in view of claims 1-10. Applicant submits that amended claim 1 recites sufficient structure 
(1) In response, the Examiner has acknowledged the Applicants’ statements. However, dependent claims 5-6 and 8-9 were not amended as suggested. Thus, the claim limitation(s) invokes 35 U.S.C. 112(f).
In re pages 6-7, Applicants state that “Claims 1, 3-4, 7, and 10 were rejected under 35 U.S.C. §102(a)(1) as being anticipated by Kwon (U.S. 2018/0109754 A1). Amended claim 1 recites, in part, selection circuitry configured to: select a first image from a first plurality of images generated by a plurality of movable cameras, the first image being associated with position information and time information, the position information indicating a position of a movable camera of the plurality of movable cameras that captured the first image, the time information indicating a capture time of the first image, and select a second image from a second plurality of images generated by a plurality of fixed cameras, the second image being selected based on the position information and the time information. Kwon fails to teach the selection of a second image as recited in claim 1. Kwon describes selecting a display channel group, such as a first floor group and a hallway group, and displaying images belonging to the display channel group. See ¶¶[0077]-[0079] and [0106]-[0110]. The portions of Kwon cited by the Examiner are silent to selecting an image captured by a fixed camera based on position information and time information of an image captured by a movable camera. Accordingly, Kwon fails to teach to select a second image from a second plurality of images generated by a plurality of fixed cameras, the second image 
(2) In response, the Examiner respectfully disagrees. For instance, KWON discloses in figs. 1-2, 4 paragraphs 67-67, 100 the following: First, the control unit 130 may generate a display channel group of a “Lecture Room” group and include a plurality of channels for displaying the images acquired by the surveillance cameras installed in a plurality of lecture rooms, in the “Lecture Room” group. Thus, it should be noted that the surveillance cameras installed in a plurality of lecture rooms are fixed cameras. Second, the control unit 130 may generate a display channel group of a “Main Path” group and include a plurality of channels for displaying the images acquired by the surveillance cameras installed in a path along which pedestrians move most frequently, in the “Main Path” group. Therefore, it should be noted that the surveillance cameras installed in a path along which pedestrians move most frequently are movable cameras. Third, the screen 610 may include a first interface 611 for selecting a display channel group to be displayed on the screen 610, an image display region 612 for displaying an image of one or more image channels belonging to the selected display channel group, and a second interface 613 for selecting an image source of an image channel. Thus, it is noted that selection of a plurality of images acquired by the surveillance cameras 201-206 are each displayed in an image display region 612 as shown in fig. 4. Also, see fig. 5 paragraphs 101-111. As a result, the Applicants’ statements are unsupported by KWON.
From the above passages, KWON indeed discloses all the claimed limitations of independent claim 1 that recites “a selection circuitry configured to: select a first image (see ¶s 107-110 for a selection circuitry (i.e. control unit 130 as shown in fig. 2 paragraph 82) configured to: select a first image from a first plurality of images (i.e. the screen 620 may include a first interface 611a for selecting the "First Floor" group, an image display region 612a for displaying the images of ten image channels belonging to the "First Floor" group selected, and a second interface 613a for selecting an image source of an image channel as described in fig. 5 paragraph 106. Also, see paragraphs 67-68) generated by a plurality of movable cameras (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move) the first image being associated with position information and time information (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information), the position information indicating a position of a movable camera of the plurality of movable cameras that captured the first image, the time information indicating a capture time of the first image (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information), and select a second image from a second plurality of images (i.e. the screen 620 may include a first interface 611a for selecting the "First Floor" group, an image display region 612a for displaying the images of ten image channels belonging to the "First Floor" group selected, and a second interface 613a for selecting an image source of an image channel as described in fig. 5 paragraph 106. Also, see paragraphs 67-68) generated by a plurality of fixed cameras (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move), the second image being selected based on the position information and the time information (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information); “and display circuitry configured to reproduce the first image and the second image on a display” (see ¶s 59, 64, 67 for display circuitry (i.e. control unit 130 as shown in fig. 2 paragraph 82) configured to reproduce the first image and the second image on a display (i.e. the control unit 130 may generate a display channel group of a "Main Path" group and include a plurality of channels for displaying the images acquired by the surveillance cameras installed in a path along which pedestrians move most frequently, in the "Main Path" group as described in paragraph 68 fig. 3). Also, see paragraphs 96-97)
In re page 7, Applicants state that “Dependent claims 3-4 and 7 are allowable for the features recited therein as well as for the reasons discussed above with respect to claim 1.”
(3) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to the above Applicants’ arguments, KWON discloses all the claimed limitations of independent claim 1.
In re page 7, Applicants state that “Although the language and scope of claim 10 is not identical to claim 1, the allowability of claim 10 will become apparent in light of the discussion above with respect to claim 1. Applicant submits claim 10 is allowable over Kwon.”
(4) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to independent claim 10, KWON discloses all the claimed limitations of independent claim 1, and also all the claimed limitations of independent claim 10 that recites similar features.
In re page 7, Applicants state that “Claims 5 and 8 were rejected under 35 U.S.C. §103 as being unpatentable over Kwon in view of Rozenboim (U.S. 8,723,952 B1). Claims 5 and 8 depend from claim 1. Applicant submits claims 5 and 8 are allowable for the features recited therein as well as for the reasons discussed above with respect to claim 1.”
(5) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to the above Applicants’ arguments, KWON discloses all the claimed limitations of independent claim 1.
In re page 7, Applicants state that “Claims 6 and 9 were rejected under 35 U.S.C. §103 as being unpatentable over Kwon in view of Rozenboim, and further in view of Chen (U.S. 2013/0295912 A1). Claims 6 and 9 depend from claim 1. Applicant submits claims 6 and 9 are allowable for the features recited therein as well as for the reasons discussed above with respect to claim 1.”
(6) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to the above Applicants’ arguments, KWON discloses all the claimed limitations of independent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON (US 2018/0109754 A1)(hereinafter KWON).
Re claim 1, KWON discloses an information processing device comprising: a selection circuitry configured to: select a first image from a first plurality of images generated by a plurality of movable cameras, the first image being associated with position information and time information, the position information indicating a position of a movable camera of the plurality of movable cameras that captured the first image, the time information indicating a capture time of the first image, and select a second image from a second plurality of images generated by a plurality of fixed cameras, the second image being selected based on the position information and the time information    (see ¶s 107-110 for a selection circuitry (i.e. control unit 130 as shown in fig. 2 paragraph 82) configured to: select a first image from a first plurality of images (i.e. the screen 620 may include a first interface 611a for selecting the "First Floor" group, an image display region 612a for displaying the images of ten image channels belonging to the "First Floor" group selected, and a second interface 613a for selecting an image source of an image channel as described in fig. 5 paragraph 106. Also, see paragraphs 67-68) generated by a plurality of movable cameras (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move) the first image being associated with position information and time information (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information), the position information indicating a position of a movable camera of the plurality of movable cameras that captured the first image, the time information indicating a capture time of the first image (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information), and select a second image from a second plurality of images (i.e. the screen 620 may include a first interface 611a for selecting the "First Floor" group, an image display region 612a for displaying the images of ten image channels belonging to the "First Floor" group selected, and a second interface 613a for selecting an image source of an image channel as described in fig. 5 paragraph 106. Also, see paragraphs 67-68) generated by a plurality of fixed cameras (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move), the second image being selected based on the position information and the time information (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information); and display circuitry configured to reproduce the first image and the second image on a display (see ¶s 59, 64, 67 for display circuitry (i.e. control unit 130 as shown in fig. 2 paragraph 82) configured to reproduce the first image and the second image on a display (i.e. the control unit 130 may generate a display channel group of a "Main Path" group and include a plurality of channels for displaying the images acquired by the surveillance cameras installed in a path along which pedestrians move most frequently, in the "Main Path" group as described in paragraph 68 fig. 3). Also, see paragraphs 96-97)
Re claim 3, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the second image, is captured by a fixed camera of the plurality of fixe cameras that is located at a distance within a threshold from the position of the movable camera (see ¶s 106-110 for the second image, is captured by a fixed camera of the plurality of fixe cameras (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move) that is located at a distance within a threshold from the position of the movable camera (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68, 76-79. First, it should be noted that the plurality of surveillance cameras are located at a distance within a threshold from a position where images are acquired as shown in fig. 3. Second, it should be noted that the installed surveillance cameras have to move in a path along which pedestrians move)) 
Re claim 4, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the second image, is captured by a (see ¶s 106-110 for the second image, is captured by a fixed camera of the plurality of fixe cameras (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move) that is located at a distance within a threshold from each of a plurality of positions located on a movement trajectory of the movable (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68, 76-79. First, it should be noted that the plurality of surveillance cameras are located at a distance within a threshold from a position where images are acquired as shown in fig. 3. Second, it should be noted that the installed surveillance cameras have to move in a path along which pedestrians move)) 
Re claim 7, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the selection circuitry is configured to select a third image from the first plurality of images, the third image being captured by a movable camera of the plurality of movable cameras that is at a position within a threshold from an installation position of a fixed camera of the plurality of fixed cameras that captured the second image (see ¶s 106-110 for the selection circuitry (i.e. control unit 130 as shown in fig. 2 paragraph 82) is configured to select a third image from the first plurality of images (i.e. the screen 620 may include a first interface 611a for selecting the "First Floor" group, an image display region 612a for displaying the images of ten image channels belonging to the "First Floor" group selected, and a second interface 613a for selecting an image source of an image channel as described in fig. 5 paragraph 106. Also, see paragraphs 67-68), the third image being captured by a movable camera of the plurality of movable cameras that is at a position within a threshold from an installation position of a fixed camera of the plurality of fixed cameras that captured the second image (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68, 76-79. First, it should be noted that the plurality of surveillance cameras are located at a distance within a threshold from a position where images are acquired as shown in fig. 3. Second, it should be noted that the installed surveillance cameras have to move in a path along which pedestrians move))
Re claim 10, KWON discloses a reproduction control method of an information processing device, the reproduction control method including: selecting a first image from a first plurality of images generated by a plurality of movable cameras, the first image being associated with position information and time information, the position information indicating a position of a movable camera of the plurality of movable cameras that captured the first image, the time information indicating a capture time of the first image (see ¶s 107-110 for selecting a first image from a first plurality of images (i.e. the screen 620 may include a first interface 611a for selecting the "First Floor" group, an image display region 612a for displaying the images of ten image channels belonging to the "First Floor" group selected, and a second interface 613a for selecting an image source of an image channel as described in fig. 5 paragraph 106. Also, see paragraphs 67-68) generated by a plurality of movable cameras (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move) the first image being associated with position information and time information (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information), the position information indicating a position of a movable camera of the plurality of movable cameras that captured the first image, the time information indicating a capture time of the first image (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information); selecting a second image from a second plurality of images generated by a plurality of fixed cameras, the second image being selected based on the position information and the time information (see ¶s 107-110 for selecting a second image from a second plurality of images (i.e. the screen 620 may include a first interface 611a for selecting the "First Floor" group, an image display region 612a for displaying the images of ten image channels belonging to the "First Floor" group selected, and a second interface 613a for selecting an image source of an image channel as described in fig. 5 paragraph 106. Also, see paragraphs 67-68) generated by a plurality of fixed cameras (i.e. surveillance system 200 includes a plurality of surveillance cameras as shown in fig. 1 paragraphs 52-53. Also, see paragraphs 67-68. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move), the second image being selected based on the position information and the time information (e.g., information about locations of surveillance cameras that transmit image data through the image channels as described in fig. 1 paragraph 76. Also, see paragraphs 77-79. It should be noted that the real-time images acquired by the surveillance cameras 201-206 include respective time information)); and reproducing the first image and the second image on a display (see ¶s 59, 64, 67 for reproducing the first image and the second image on a display (i.e. the control unit 130 may generate a display channel group of a "Main Path" group and include a plurality of channels for displaying the images acquired by the surveillance cameras installed in a path along which pedestrians move most frequently, in the "Main Path" group as described in paragraph 68 fig. 3). Also, see paragraphs 96-97)
Re claim 14, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first image and the second image are reproduced on the display concurrently (see fig. 5A ¶ 110 for the first image and the second image are reproduced on the display concurrently (i.e. the real-time images acquired by the surveillance cameras 201-206 are simultaneously displayed in corresponding regions of the image display region 612b as described in fig. 5B paragraph 111))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2018/0109754 A1)(hereinafter KWON) as applied to claims 1, 3, 4, 7, 10 and 14 above, and further in view of Rozenboim (US 8,723,952 B1)(hereinafter Rozenboim).
Re claim 5, KWON as discussed in claim 4 above discloses all the claim limitations with additional claimed feature wherein the first image is recorded in a storage device in a first system, and the second image is recorded in a storage device in a second system different from the first system (see ¶s 55-56 for the first image is recorded in a storage device in a first system, and the second image is recorded in a storage device in a second system different from the first system (i.e. the image storage apparatus 300 may receive multimedia objects such as voices and images, which are acquired by the surveillance camera 200, from the surveillance camera 200 through the network and store the received multimedia objects as described in fig. 1 paragraph 54. Also, see paragraphs 52-53). It should be noted that the image storage apparatus 300 may include one or more image storage apparatuses including a recording medium to record the images, wherein the image storage apparatuses are different)
KWON fails to explicitly teach wherein the second image is copied from the storage device in the second system to the storage device in the first system. However, the reference of Rozenboim explicitly teaches the second image is copied from the storage device in the second system to the storage device in the first system (see col. 5 lines18-50 to lines 54-64 for the second image is copied from the storage device in the second system to the storage device in the first system (i.e. The CPU 110 concurrently stores the resulting stream into the integral NAND Flash memory 160 and transmits several copies of the same stream to several cameras attached to the same local area network via network interface 140 as described in figs. 1-3 col. 5 lines 51-54))
Therefore, taking the combined teachings of KWON and Rozenboim as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (copy) into the system of KWON as taught by Rozenboim.
One will be motivated to incorporate the above feature into the system of KWON as taught by Rozenboim for the benefit of having an image/video processor 110 that is a specialized processing element that acquires a continuous stream of images (i.e., frames) from the image sensor 130 located behind the camera lens, wherein the image/video processor 120 stores the resulting image sequences (i.e., video stream) 
Re claim 8, KWON as discussed in claim 7 above discloses all the claim limitations with additional claimed feature wherein the first and third images are recorded in a storage device in a first system, and the second image is recorded in storage device in a second system different from the first system (see ¶s 55-56 for the first and third images are recorded in a storage device in a first system, and the second image is recorded in storage device in a second system different from the first system (i.e. the image storage apparatus 300 may receive multimedia objects such as voices and images, which are acquired by the surveillance camera 200, from the surveillance camera 200 through the network and store the received multimedia objects as described in fig. 1 paragraph 54. Also, see paragraphs 52-53). It should be noted that the image storage apparatus 300 may include one or more image storage apparatuses including a recording medium to record the images, wherein the image storage apparatuses are different)
KWON fails to explicitly teach wherein the second image is copied from the storage device in the second system to the storage device in the first system. However, the reference of Rozenboim explicitly teaches that the second image is copied from the storage device in the second system to the storage device in the first system (see col. 5 lines18-50 to lines 54-64 for the second image is copied from the storage device in the second system to the storage device in the first system (i.e. The CPU 110 concurrently stores the resulting stream into the integral NAND Flash memory 160 and transmits several copies of the same stream to several cameras attached to the same local area network via network interface 140 as described in figs. 1-3 col. 5 lines 51-54))
Therefore, taking the combined teachings of KWON and Rozenboim as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (copy) into the system of KWON as taught by Rozenboim.
Per claim 8, KWON and Rozenboim are combined for the same motivation as set forth in claim 5 above.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2018/0109754 A1)(hereinafter KWON) as applied to claims 1, 3, 4, 7, 10 and 14 above, and further in view of Rozenboim (US 8,723,952 B1)(hereinafter Rozenboim), and further in view of Chen (US 2013/0295912 A1)(hereinafter Chen).
Re claim 6, the combination of KWON and Rozenboim as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein the first system is a system in which deletion of an image recorded in the storage device in the first system is restricted. However, the reference of Chen explicitly teaches wherein the first system is a system in which deletion of an image recorded in the storage device in the first system is restricted (see ¶ 66 for the first system (i.e. monitoring system 400 as shown in fig. 3) is a system in which deletion of an image recorded in the storage device in the first system is restricted (i.e. the data captured by the camera 404 is stored in the long term storage module to prevent deletion as described in fig. 3 paragraph 69))
Therefore, taking the combined teachings of KWON, Rozenboim and Chen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (restricted) into the system of KWON as taught by Chen.
One will be motivated to incorporate the above feature into the system of KWON as taught by Chen for the benefit of having a system 400 that includes a manual override circuit 417 which allows a user to prevent data from being deleted, wherein the manual override circuit 417 may be actuated via a button on the storage device 418, a button on the camera 404, or via an input on the local cellphone 402 or remote cellphone 408, wherein when the manual override circuit 417 is actuated, the data captured by the camera 404 is stored in the long term storage module to prevent deletion or recording over, which may otherwise occur in normal buffering procedures in order to have a user friendly interaction when allowing a user to prevent data from being deleted (see fig. 3 ¶ 69)
Re claim 9, the combination of KWON, Rozenboim and Chen as discussed in claim 6 above discloses all the claimed limitations of claim 9.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2018/0109754 A1)(hereinafter KWON) as applied to claims 1, 3, 4, 7, 10 and 14 above, and further in view of WANIGUCHI et al. (US 2018/0101970 A1)(hereinafter WANIGUCHI).
Re claim 11, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature and each of the plurality of fixed cameras captures images in a fixed position (see ¶ 68 for each of the plurality of fixed cameras captures images in a fixed position (i.e. the control unit 130 may generate a display channel group of a “Lecture Room” group and include a plurality of channels for displaying the images acquired by the surveillance cameras installed in a plurality of lecture rooms, in the “Lecture Room” group as described in paragraph 67))
KWON fails to explicitly teach wherein each of the plurality of movable cameras is an in-vehicle camera or a wearable camera. However, the reference of WANIGUCHI explicitly teaches wherein each of the plurality of movable cameras is an in-vehicle camera or a wearable camera (see ¶ 34 for each of the plurality of movable cameras is an in-vehicle camera or a wearable camera (i.e. in-vehicle camera system (In Car Video (ICV) system) 140, and wearable camera (Body-Worn Camera (BWC)) 150) as described in fig. 1 paragraph 33. It should be noted that a plurality of in-vehicle camera systems 140 are mounted on a plurality of patrol cars, and a plurality of wearable cameras 150 are used by being worn on the clothes of police officers). Also, see fig. 8 paragraph 87)
Therefore, taking the combined teachings of KWON and WANIGUCHI as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (each of the plurality of movable cameras is an in-vehicle camera or a wearable camera) into the system of KWON as taught by WANIGUCHI.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2018/0109754 A1)(hereinafter KWON) as applied to claims 1, 3, 4, 7, 10 and 14 above, and further in view of ADACHI et al. (US 2018/0376078 A1)(hereinafter ADACHI).
Re claim 12, KWON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the display circuitry is configured to generate a display screen on the display, and the display screen includes a moving camera data display region including the first image, a moving camera data operation region including inputs for operations related to the movable camera (see ¶s 101-104 for the display circuitry (i.e. control unit 130 as shown in fig. 2 paragraph 82) is configured to generate a display screen on the display (i.e. screen 610 on the display unit 110 as shown in fig. 4 paragraph 99), and the display screen includes a moving camera (i.e. installed surveillance cameras as described in paragraph 68) data display region including the first image (i.e. a plurality of regions labeled as CH1-CH6 in the image display region 612 may respectively display videos obtained from the plurality of cameras as described in fig. 4 paragraph 100), a moving camera data operation region including inputs for operations related to the movable camera (i.e. the screen 610 may include a first interface 611 for selecting a display channel group to be displayed on the screen 610, an image display region 612 for displaying an image of one or more image channels belonging to the selected display channel group, and a second interface 613 for selecting an image source of an image channel, the display channel group of the first interface 611 may be also indicated to as a camera group including a plurality of cameras that use channels CH1-CH6 to transmit video data to the image providing apparatus 100 as described in fig. 4 paragraph 100)
and a fixed camera (i.e. installed surveillance cameras as described in paragraph 68) data configured to initiate the selection of the second image (i.e. the screen 610 may include a first interface 611 for selecting a display channel group to be displayed on the screen 610, an image display region 612 for displaying an image of one or more image channels belonging to the selected display channel group, and a second interface 613 for selecting an image source of an image channel, the display channel group of the first interface 611 may be also indicated to as a camera group including a plurality of cameras that use channels CH1-CH6 to transmit video data to the image providing apparatus 100 as described in fig. 4 paragraph 100. It should be noted that the installed surveillance cameras have to move in a path along which pedestrians move as described in paragraph 68). Also, see fig. 5 paragraphs 106-111)
 (see ¶ 102 for a fixed camera data search input configured to initiate the selection of the second image (i.e. when a search start button 62 provided on the search/sort result screen is touched by the user, the controller 16 reads out scenario creation preset information including the camera ID set as the search condition from the database 18, the controller 16 acquires a thumbnail image on the basis of a file name of a thumbnail image included in the readout scenario creation preset information, adds a title to this thumbnail image, and causes it to be displayed in the search result area 63 of the search/sort result screen as described in fig. 8 paragraph 103)) 
Therefore, taking the combined teachings of KWON and ADACHI as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of KWON as taught by ADACHI.
One will be motivated to incorporate the above feature into the system of KWON as taught by ADACHI for the benefit of having a controller 16 that reads out scenario creation preset information including the camera ID set as the search condition from the database 18 when a search start button 62 provided on the search/sort result screen is 
Re claim 13, the combination of KWON and ADACHI as discussed in claim 12 above discloses all the claimed limitations but fails to explicitly teach wherein the display screen include a fixed camera data search result display region including the second image. However, the reference of ADACHI explicitly teaches wherein the display screen include a fixed camera data search result display region including the second image (see ¶ 103 for the display screen include a fixed camera data search result display region including the second image (i.e. when a search start button 62 provided on the search/sort result screen is touched by the user, the controller 16 reads out scenario creation preset information including the camera ID set as the search condition from the database 18, the controller 16 acquires a thumbnail image on the basis of a file name of a thumbnail image included in the readout scenario creation preset information, adds a title to this thumbnail image, and causes it to be displayed in the search result area 63 of the search/sort result screen as described in fig. 8 paragraph 103)) 
Therefore, taking the combined teachings of KWON and ADACHI as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of KWON as taught by ADACHI.
Per claim 13, KWON and ADACHI are combined for the same motivation as set forth in claim 12 above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/2/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484